Title: From George Washington to Major General Israel Putnam, 5 May 1778
From: Washington, George
To: Putnam, Israel


                    
                        Dear Sir
                        Head Quarters Valley Forge 5th May 1778
                    
                    Notwithstanding the favorable aspect of our Affairs, Congress have wisely determined to put nothing to the hazard, and have therefore directed the preparations for the Campaign to be carried on with as much activity as possible. I must therefore again request you to use your utmost endeavours to forward the Recruits of Connecticut to the North River with all possible dispatch. Those belonging to Parsons’s Brigade will be detained there by the commanding Officer; and those to Regiments here will be sent on to join them. I hope that the fair and I may say certain prospect of success will not induce us to relax, it ought on the contrary to stimulate us, and enable us by one great exertion to seize and secure that peace and liberty which is now within our reach. I congratulate you upon the acknowledgment of our independency by and alliance with the Court of France and am Dear Sir Yr &c.
                